In an action to restrain a nuisance and to recover damages, based upon noise emanating from appellant’s premises and caused by the use of electrical buffing and polishing machines, the appeal is from a judgment in respondent’s favor adjudging that the use of said machines in their present location constitutes a private nuisance, enjoining their operation at that location, directing their relocation within a stated period, and awarding respondent $300 damages. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.